TDCJ Offender Details                                                                              Page 1 of2


    T~Xp.S OI;P~RTMe1NT 01? CRIMINAL JUSTICE                                              New Offender Search




 Offender Information Details
   Return to Search list



 SID Number:                                   07585408

 TDCJ Number:                                  02002041

 Name:                                         HERRON,BRANDON LAVON

 Race:                                         B

 Gender:                                       M

 DOB:                                          1988-07-31

 Maximum Sentence Date:                        NOT AVAILABLE

 Current Facility:                             DOMINGUEZ

 Projected Release Date:                       2015-09-23

 Parole Eligibility Date:                      NOT AVAILABLE

 Offender Visitation Eligible:                 YES

 Information provided is updated once daily during weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and
 friends are encouraged to call the unit prior to traveling for a visit.  '



 SPECIAL INFORMATION FOR SCHEDULED RELEASE:

 Scheduled Release Date:                     Offender is not scheduled for release at this time.

 Scheduled Release Type:                     Will be determined when release date is scheduled.

 Scheduled Release Location:                 Will be determined when release date is scheduled.




 Offense H"IS t ory:
   Offense                             Sentence                            Sentence {YY-
                       Offense                      County   Case No.
    Date                                 Date                                MM-D D)
   2005-12-12   POSS WID CS PG1 1-4G   2008-12-15    BEXAR 2006CR0398W         2-00-00

   2010-09-22   FELON POSS FIREARM     2012-03-26    BEXAR   2011CR0680         3-00-00




http://offender.tdcj.texas.gov/OffenderSearch/offenderDetail.action?sid=07585408                     9/3/2015